Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Fiala (U.S. PGPUB 20170249745) is made of record as describing a related method of providing an augmented reality interface for sensor applications. Yajima (U.S. PGPUB 20170294039), Nishiguchi (U.S. PGPUB 20130194627), Brackney (U.S. Patent No. 8,830,267), Jones et al. (U.S. PGPUB 20180225616), Govindan (U.S. PGPUB 20180158245), and Bhatt et al. (U.S. PGPUB 20110119609) are made of record as describing related methods of providing data visualizations. Mullins (U.S. PGPUB 20160163112) is made of record as describing a related method of retrieving raw sensor data for visualization by a central controller. However, the data visualization references are not tied to the processing of the raw sensor data, thus, the combination of references does not teach or suggest processing the raw sensor data by the central controller for the claimed visualizations on the head mounted display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
6/17/21